Citation Nr: 1745241	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-34 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spine, status post anterior diskectomy and interbody fusion at the L5-S1 level, with recurrent lumbar radiculopathy prior to March 7, 2011.

2.  Entitlement to an initial rating in excess of 40 percent for lumbar spine, status post anterior diskectomy and interbody fusion at the L5-S1 level, with recurrent lumbar radiculopathy from March 7, 2011.

3.  Entitlement to an effective date earlier than August 15, 2007, for the award of service connection for lumbar spine, status post anterior diskectomy and interbody fusion at the L5-S1 level, with recurrent lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to November 1981 and from March 1983 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, granted service connection for a lumbar spine disability and assigned an initial 20 percent disability rating, effective, August 15, 2007.

Before the matter was certified to the Board, in a December 2011 rating decision, the RO increased the rating for the Veteran's service-connected lumbar spine disability to 40 percent disabling, effective March 7, 2011.  

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A transcript of that hearing is of record. 

The Board observes that in March 2011, the Veteran submitted a notice of disagreement regarding the effective date of the award of service connection for his lumbar spine disability.  A statement of the case was issued in February 2012.  Thereafter, in correspondence received in February 2012, the Veteran provided additional argument in support of the effective date claim.  The Veteran's VA Form 9 for the claim was not received until April 2014, after the expiration of the appellate period.  Liberally construing the February 2012 correspondence received within 60 days after the issuance of the statement of the case, however, the Board finds that it is sufficient to meet the criteria for a timely substantive appeal under criteria then in effect.  See 38 C.F.R. § 20.202.  Thus, the Board accepts jurisdiction of the issue.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The issue of entitlement to an initial rating in excess of 20 percent prior to March 7, 2011 for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  From March 7, 2011, the Veteran's lumbar spine disability has been manifested by decreased range of motion with pain, but there has been no evidence of unfavorable ankylosis of the thoracolumbar spine.  At no time has the service-connected lumbar spine disability been manifested by incapacitating episodes having a total duration of at least 6 weeks in any 12-month period.

2.  The Veteran's claim of service connection for a lumbar spine disability was received by VA on June 10, 2005.  

3.  In a December 2005 rating decision, the RO denied service connection for a lumbar spine disability.  The Veteran filed a timely notice of disagreement and a statement of the case was issued in December 2006.  In January 2007, the Veteran requested a hearing in connection with his appeal, which VA failed to acknowledge.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for an effective date of June 10, 2005, for the award of service connection for the Veteran's lumbar spine disability have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Entitlement to an Initial Increased Rating for a Service-Connected Lumbar Spine Disability from March 7, 2011

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's service-connected lumbar disability has been evaluated under Diagnostic Code 5237 for lumbar strain.

Under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.  

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2016).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5423 (2016) provides that an incapacitating episodes is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Factual Background

The Veteran underwent a VA examination in June 2011.  At that time, it was noted that the Veteran's current treatment for his back disability was pain medication and physical therapy.  The examiner noted that there was no history of flare-ups, urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, falls, unsteadiness, or fatigue.  However, there was a history of leg or foot weakness, decreased motion, stiffness, weakness, and spasm.  There was also a history of pain located in the low lumbar area.  Pain was caused by lifting, bending, twisting, or walking for longer than 20 minutes.  The pain was described as aching and sharp with a severity of moderate to severe.  The pain radiated from the posterior left leg to the planar surface of the left foot.  There were no incapacitating episodes of the spine disease.  Further, the examiner noted that the Veteran did not use devices or aids.

On physical inspection of the spine, the Veteran had normal posture and head position and there was symmetry in appearance.  His gait was found to be normal.  There was no gibbus, kyphosis, lordosis, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  However, lumbar flattening was noted.  Objective abnormalities included guarding, pain with motion, and tenderness.  There was no atrophy or spasm.

On range of motion testing, the Veteran had flexion from 0 to 30 degrees, extension from 0 to 10 degrees, left and right lateral flexion from 0 to 10 degrees, and left and right lateral rotation from 0 to 10 degrees.  The examiner noted that there was objective evidence of pain on active range of motion and following repetitive motion.  However, there was no additional limitation after repetitive resting.  Reflex examination revealed hyperactive peripheral nerves.  Sensory examination was normal with no evidence of dysesthesias.  It was noted that the Veteran had a left anterior scar on the lower abdominal area.  The examiner documented that the appellant was unemployed due, in part, to his lumbar spine problems.  The effects of the lumbar spine disability on the Veteran's occupation and daily activities included decreased mobility, problems with lifting and carrying, difficulty reaching, decreased strength in the lower extremity, and pain.  

VA treatment records reveal complaints of back pain radiating into the lower left extremity.  Notably, in an April 2013 VA clinical record, the Veteran presented for a consultation for possible ankylosing spondylitis.  However, following evaluation, it was noted that there was currently no evidence of ankylosing spondylitis or other inflammatory arthritis.  The physician determined that the lumbar pathology is better explained by degenerative disease.  

The Veteran was provided an additional VA examination in August 2013.  The Veteran reported flare-ups and indicated that during flare-ups of the lumbar spine, he had additional limitation of function and a 20 percent decrease in range of motion due to pain, and to a lesser extent, to weakness and fatigability on driving, cleaning the house, prolonged walking, lifting, and bending.

On range of motion testing, the Veteran had forward flexion to 90 degrees with the onset of pain at 70 degrees; extension to 30 degrees or greater with the onset of pain at 20 degrees; right and left lateral flexion to 30 degrees with the onset of pain at 25 degrees; and right and left lateral rotation to 30 degrees with the onset of pain at 25 degrees.  There was no change in range of motion following repetitive testing.  The examiner noted that the Veteran had functional loss, functional impairment, and/or additional limitation of range of motion of the thoraolumbar spine after repetitive testing due to excess fatigability and pain on movement.  There was also tenderness of the lower back, but no evidence of guarding or muscle spasm of thoracolumbar spine.  

Muscle strength testing and reflex examination revealed normal findings.  Sensory examination was also normal and straight leg raising test was negative.  The examiner indicated that the Veteran did not have radicular pain or symptoms due to radiculopathy.  There were no neurologic abnormities found on examination.  Additionally, there was no finding of intervertebral disc syndrome.  

The examiner indicated that the Veteran's thoracolumbar spine condition impacted his ability to work.  In this regard, he noted that there was pain on the lower back on driving, sitting, bending, lifting, and cleaning.  The Veteran is unable to run.  Objectively, he has pain of the lower back on motion and after repeated diffuse.  

In a March 2014 private treatment record, it was noted that the Veteran presented for treatment in February 2014 with complaints that included constant low back pain, left leg numbness occurring once every 1 to 2 weeks, and right leg numbness occurring once every 3 to 4 weeks.  On physical examination the Veteran had flexion of 16/60 with pain of 6/10, extension of 6/25 with pain of 4/10, left lateral flexion of 11/25 with pain of 5/10, and right lateral flexion of 13/25 with pain of 2/10.  The physician documented that when performing lumbar spine range of motion, the appellant held the table due to balance and pain.  In addition to diagnosing disabilities of the cervical, thoracic, and lumbar spine, the physician also assessed lumbar radiculopathy.  

In testimony provided during the Board hearing, with regard to ankylosis of the entire thoracolumbar spine, the Veteran reported that medical evidence provided by his treating physician said that degenerative disc disease encompasses the lumbar, thoracic, and cervical spine.  He also noted that the physician indicted the severity of his back issues impacted his normal work and personal life.  He also reported back pain with standing for longer than 15 minutes, walking, and driving. 


Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of a rating in excess of 40 percent from March 7, 2011 for the Veteran's lumbar spine disability.

In this regard, the Veteran's lumbar spine disability has been manifested by decreased range of motion of the lumbar spine and significant pain.  As noted herein, however, in order to warrant a rating in excess of 40 percent under the applicable rating criteria, the Veteran's disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The clinical evidence, however, establishes that the Veteran has retained motion in his spine, although with noted complaints of pain.  He has not contended otherwise.  The Board acknowledges the Veteran's testimony indicating that the medical evidence says that degenerative disc disease encompasses the lumbar, thoracic, and cervical spine.  However, by definition, the fact that the appellant's spine manifests some range of motion is evidence of the absence of unfavorable ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  The evidence further reflects that he exhibits none of the indicia of ankylosis as set forth in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), such as a limited line of vision, restricting opening of the mouth, etc.  Absent a finding of unfavorable ankylosis, which has not been shown by the evidence of record, a rating in excess of 40 percent is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237.

Additionally, the Board has considered whether a higher rating is warranted based on incapacitating episodes.  However, the clinical records contain no indiction that the appellant has been prescribed bed rest by any physician for his lumbar spine disability.  As such a rating in excess of 40 percent is not warranted for incapacitating episodes.  

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the record is clear that the Veteran experiences significant pain.  Pain itself does not constitute functional loss.  Rather, the pain must produce functional loss which results in disability which more nearly approximates the next higher rating in order to warrant a higher rating.  After reviewing the record, the Board concludes that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of those assigned herein based on functional loss, including due to pain.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's lumbar spine disability could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).

The Board has also considered that the Rating Schedule specifically provides that neurological symptoms are to be rated separately under the appropriate diagnostic code.  In this case, the Veteran has complained of pain radiating from his lumbar spine to his legs.  However, the Board finds that a separate compensable rating is not warranted.  In this regard, there was no finding for radiculopathy or radicular symptoms at the June 2011 and August 2013 VA examinations.  Although lumbar radiculopathy was assessed by the Veteran's private physician, the evidence does not suggest that it is at least mild in nature to warrant separate compensable rating 38 C.F.R. § 4.124a, Diagnostic Codes 8520.  In so finding, the appellant's private physician stated that the appellant had left leg numbness once every 1 to 2 weeks and right leg numbness once every 3 to 4 weeks.  Such findings do not suggest the necessary symptomatology to warrant a separate compensable rating.  Additionally, the available evidence does not demonstrate diagnoses of any other neurological conditions.  Thus, a separate evaluation for additional neurological disability is not warranted.  

The Board observes that a scar was found on examination of a lumbar spine.  However, service connection for the scar was awarded in a May 2013 rating decision.  The Veteran has not expressed disagreement with the currently assigned rating.

In reaching this conclusion, the Board has also considered the provisions of 38 C.F.R. § 3.321(b), but notes that the record does not show, that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  The Court, however, has held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent from March 7, 2011 for the Veteran's service-connected lumbar spine disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).



Entitlement to an Earlier Effective Date for the Award of Service Connection for a Lumbar Spine Disability

As a preliminary matter, the Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply. 

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran asserts that an effective date prior to August 15, 2007 is warranted for the award of service connection for his lumbar spine disability.  

In this case, the original claim of service connection for a lumbar spine disability was received by VA on June 10, 2005.  The claim was denied in a December 2006 rating decision.  Thereafter, in May 2006, the appellant filed a timely notice of disagreement.  A statement of the case was issued in December 2006.  The Veteran, however, did not submit a VA Form 9 prior to the expiration of the appellate period.  

Rather, the Veteran's VA Form 9 was received on August 15, 2007, more than one year after notification of the December 2006 rating decision and more than 60 days after the Statement of the Case.  The RO treated the communication as a petition to reopen the claim of service connection for a lumbar spine disability and, following the award of service connection, assigned an effective date of August 15, 2007, pursuant to regulations governing the assignment of effective dates in cases where a claim to reopen is received following a final denial of a claim.  

In the August 2007 communication, however, the Veteran noted that he had submitted a request for a DRO hearing in January 2007, prior to the expiration of the appellate period, but that he had never received a response to that hearing request.  In support of his contention, he submitted a date-stamped copy of the January 2007 correspondence requesting the DRO hearing in connection with the appeal.  He requested that an exception/waiver be made to the requirement that a substantive appeal be received within 60 days.  In this regard, he noted that he requested a DRO hearing, which was stamped as received on January 24, 2007.  The Veteran asserted that VA's failure to respond to his request caused problems with his response to the December 2006 statement of the case.  

In a supplemental notice of disagreement received in February 2012, the Veteran argued that his appeal has been improperly closed and had the RO not lost the request for a DRO hearing, an effective date in 2005 would have been awarded.  He contended that the proper effective date for the award for service connection for his lumbar spine disability is June 10, 2005, the date his initial claim of service connection for a lumbar spine disability was received.  

In a formal substantive appeal received in April 2014, the Veteran noted that he received a statement of the case in December 2006, which continued to deny his lumbar spine disability claim, and had submitted a written request for a DRO hearing 42 days thereafter.  He explained that with the written request, it was his intention to appeal the decision regarding his lumbar spine disability.  Further, as a lay person, having no background in such matters, he believed that he had actually met the VA requirement to notify VA of his appeal within 60 days as outlined in the statement of the case.  Subsequently, after not being notified by the VA regarding scheduling a hearing, in August 2007 he learned that the case had been closed and had no choice but to request that the claim be reopened.  

In testimony provided during the Board hearing, the Veteran stated that he was advised by his representative that he had 60 days to reply to the statement of the case.  He stated that he replied by asking them to have the appeal advanced by asking for a DRO hearing and that it was his intent to appeal the decision.  


Analysis

After reviewing both the law and the facts set forth above, the Board finds that an effective date of June 10, 2005, for the award of service connection for the Veteran's lumbar spine disability is warranted.  

As detailed above, the appellant's initial claim for service connection for a lumbar spine disability was received on June 10, 2005.  The claim was denied in a December 2005 rating decision.  The appellant filed a timely notice of disagreement in May 2006 after which a statement of the case was issued in December 2006.  In January 2007, the Veteran requested a hearing in connection with his appeal.  

In Thurber v. Brown, the U.S. Court of Appeals for Veterans Claims (Court) noted that "VA's nonadversarial claims system is predicated upon a structure which provides for notice and an opportunity to be heard at virtually every step in the process."  5 Vet.App. 119, 123 (1993).  In that regard, 38 C.F.R. § 3.103(a) provides every VA claimant the right to written notice of the decision made on his or her claim, the right to a hearing, and the right of representation.  

The Court has tolled the time period for a VA claimant to act on an adverse RO's decision in several instances when VA failed to comply with those due process rights or otherwise provide the claimant with information or material critical to the appellate process, including when VA failed to notify a claimant of the denial of a claim or to provide notice of appellate rights and where VA failed to issue the claimant a statement of the case.  Indeed, the U.S. Court of Appeals for the Federal Circuit has indicated that the the availability of equitable tolling "should be interpreted liberally with respect to filings during the nonadversarial stage of the veterans' benefits process."  Jaquay v. Principi, 304 F.3d 1276, 1288 (Fed. Cir. 2002).  The Court has expressly held that equitable tolling of the deadline for filing a substantive appeal is available.  Hunt v. Nicholson, 20 Vet.App. 519, 524 (2006).  The Federal Circuit has explained that a determination as to whether equitable tolling is warranted is focused on whether the claimant "exercised due diligence in preserving his legal rights" and whether "the veteran's intention is clear and the [VA] is put on notice of his intention to seek further review of his claim."  Brandenburg v. Principi, 371 F.3d 1362, 1364 (Fed. Cir. 2004).  In addition to the availability of equitable tolling, the Board also observes that the substantive appeal itself may be waived explicitly or implicitly by VA.  Percy v. Shinseki, 23 Vet.App. 37, 45 (2009).  

After consideration of the foregoing, the Board finds that the record is sufficient to conclude that through his request for a hearing, VA was on notice of the Veteran's intent to continue his appeal of the December 2005 rating decision.  VA's failure to provide full procedural due process by scheduling, or responding to, the Veteran's January 2007 hearing request before expiration of the appeal period for filing a timely VA Form 9 or equivalent statement, tolled the appeal period.  Cf., Myers v. Principi, 16 Vet. App. 228 (2002).  Thus, the original claim remained pending and under the provisions of 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016), the date of receipt of the original claim should serve as the effective date of the award of service connection.  



ORDER

Entitlement to a rating in excess of 40 percent for lumbar spine, status post anterior diskectomy and interbody fusion at L5-S1 level, with recurrent lumbar radiculopathy from March 7, 2011 is denied.

Entitlement to an effective date of June 10, 2005, for the grant of service connection for lumbar spine, status post anterior diskectomy and interbody fusion at L5-S1 leve, with recurrent lumbar radiculopathy is granted.


REMAND

As detailed above, in the June 2010 rating decision, the RO, granted service connection for a lumbar spine disability and assigned an initial 20 percent rating, effective August 15, 2007.  In March 2011, the Veteran filed a notice of disagreement with the rating and effective dates assigned.  Subsequently, the RO issued a rating decision in December 2011 increasing the rating for the Veteran's lumbar spine disability to 40 percent disabling, effective March 7, 2011.  While the record currently available to the Board contains a statement of the case addressing the 40 percent rating assigned, there is no indication that a statement of the case discussing the initial 20 percent rating was been issued.  Moreover, in light of the Board's decision above awarding an effective date of June 10, 2005, for the award of service connection, additional action on the part of the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

After conducting any additional evidentiary development deemed necessary, the AOJ should readjudicate the issue of entitlement to an initial rating in excess of 20 percent for the period from June 10, 2005 to March 6, 2011.  If the benefit sought is not granted, the AOJ should issue a statement of the case to the Veteran and his representative before the matter is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


